24 F.3d 245NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Victor Hugo COLLADO-COLOMER, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 93-70699.
United States Court of Appeals, Ninth Circuit.
Submitted May 9, 1994.*Decided May 13, 1994.

1
Before:  NOONAN and T.G. NELSON, Circuit Judges;  EZRA, District Judge**


2
MEMORANDUM***


3
Victor Hugo Collado-Colomer (Collado-Colomer), a native and citizen of Nicaragua, entered the United States without inspection on or about February 16, 1988.  Ordered to show cause why he was not deportable, he conceded deportability and requested asylum.  The Immigration Judge denied the request, and the Board of Immigration Appeals (BIA) dismissed his appeal.  Collado-Colomer now petitions this court for review.  We deny the petition.


4
Collado-Colomer argues that the BIA erred, because it failed to recognize that Collado-Colomer had presented sufficient evidence of a well-founded fear of persecution.  We conclude, however, that there was no error.  Collado-Colomer has given no specific evidence as to why he personally should fear persecution.  The sole factor possibly differentiating Collado-Colomer's predicament from that of every other Nicaraguan is his membership in the Colomer family.  By itself such membership is insufficient.   Estrada-Posadas v. United States I.N.S., 924 F.2d 916, 919 (9th Cir.1991).


5
Collado-Colomer also argues that the Immigration Judge erred by cross-examining him.  There was no error.  There is statutory authorization for cross-examination by the Immigration Judge (8 U.S.C. Sec. 1252(b)), and Collado-Colomer has not shown that the Immigration Judge abused his power to cross-examine.


6
Finally, it was not error for the BIA to affirm the Immigration Judge's decision "based upon and for the reasons set forth in his thorough decision."


7
The petition is therefore DENIED.